Order unanimously reversed and matter remitted to Cayuga County Supreme Court for further proceedings in accordance with memorandum. Memorandum: Appellant’s application for a writ of habeas corpus was erroneously denied and should be now granted. Issues were presented by the petition that required a hearing. Upon such hearing relator, if he so requests, is entitled to assignment of counsel. (Appeal from order of Cayuga Special Term denying writ of habeas corpus.) Present — Bastow, J. P., Goldman, Henry, Del Vecehio and Marsh, JJ.